Citation Nr: 1230443	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DMII), including as due to herbicide exposure.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, including as due to herbicide exposure and as secondary to DMII.

3.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, including as due to herbicide exposure and as secondary to DMII.

4.  Entitlement to service connection for hypertension, including as secondary to DMII.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to July 1965

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

In his January VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge (VLJ) of the Board at his local VA office.  He was subsequently scheduled to appear at a hearing on September 15, 2011.  Before his scheduled hearing could be held, however, the Veteran indicated that his wife had been hospitalized and that he would like to reschedule his hearing.  The Veteran subsequently failed to report for his rescheduled hearing on January 23, 2012.  Therefore, the Board finds that reasonable efforts were made to afford the Veteran with his requested hearing and that no further action is required in this respect.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.




REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks entitlement to service connection for DMII and for peripheral neuropathy of both the upper extremities and lower extremities as a result of alleged exposure to herbicides during his active service.  He specifically contends that he was exposed to herbicides in Thailand during his service in the United States Air Force, and during R&R in Saigon, Vietnam.  His representative additionally has suggested that the Veteran was exposed to herbicides during a layover in Vietnam on his way to Thailand.  He alternatively contends that his peripheral neuropathy was incurred as secondary to his DMII.  

The Veteran additionally seeks entitlement to service connection for bilateral hearing loss and tinnitus as a result of alleged hazardous noise exposure during his active service.  He lastly seeks entitlement to service connection for hypertension.

At the outset, the Board notes that the Veteran's service treatment records (STRs) are devoid of any reference to, complaint of, or treatment for any of his claimed disabilities on appeal.  His June 1965 separation examination did not reveal any clinical findings that would suggest that the Veteran suffered from symptoms associated with any of these disabilities during service.  Nonetheless, the Board observes that service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

With respect to the Veteran's contention that he was exposed to herbicides, to include Agent Orange (AO), during his service, the Board observes that service connection for DMII and for peripheral neuropathy may be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  Significantly, however, because the record thus far does not show that the Veteran served on active duty in the Republic of Vietnam during the Vietnam era, in order to qualify for service connection on the basis of exposure to herbicides outside of the Republic of Vietnam, his exposure must be verified.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides during any active service in Thailand.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  These procedures include determining whether the Veteran served at certain Royal Thai Air Force Bases, in any capacity as an Air Force security personnel, or otherwise near an air base perimeter.  

After a review of the claims file, there is no indication that the RO made any attempt to determine whether the Veteran may have been exposed to herbicides during his alleged active service in Thailand during the Vietnam era.  As the procedures found in VA's Adjudication Procedure Manual at M21-1MR, IV.ii.2.C.10.q have not yet been complied with, the Board finds that the Veteran's claims associated with his alleged exposure to AO (i.e. DMII and peripheral neuropathy) must be remanded in order for the RO to comply with these procedures.

Similarly, while it appears that the Veteran has provided a portion of his SPRs for inclusion in the claims file, it does not appear that a complete copy has been requested from file the National Personnel Records Center (NPRC).  As such, on remand, the RO/AMC must request a complete copy of the Veteran's SPRs from the NPRC, in order to properly adjudicate these claims.

Additionally, the evidence of record does not indicate that the Veteran has a current diagnosis of peripheral neuropathy in his upper or lower extremities.  Nonetheless, the Veteran is competent to report having symptoms that might be associated with peripheral neuropathy.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Therefore, on remand the Veteran's should be afforded a VA examination to diagnose and describe any diagnosed peripheral neuropathy.  

With respect to his hearing loss and tinnitus claims, the Veteran contends that with a military occupational specialty (MOS) as a weapons mechanic, he was required to work on the flight line and that he was exposed to loud engine noise as well as noise from weapons testing.  Based on the Veteran's noted MOS and the era of his service, the Board concedes his exposure to hazardous military noise.  Furthermore, the Veteran provided a February 2008 audiogram from an audiological evaluation at Fairfield Medical Center which indicates that he has hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011).  Therefore, pursuant to the duty to assist, on remand, the Veteran should also be provided a VA audiological examination in order to determine the nature and etiology of his hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence of an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).  

Finally, with respect to the Veteran's claim for service connection for hypertension, the Board observes that the Veteran was first diagnosed with this disability in August 2002, and that the evidence suggests that he continues to have hypertension.  While his first diagnosis was made many years after his separation from service, the Board cannot foreclose the possibility that his hypertension may be related to his active service or to another claimed disability absent a medical opinion on the issue.  See McLendon, supra.

As this case is being remanded for the foregoing reasons, all relevant private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this regard, the Board notes that the Veteran reported receiving private medical care from a Dr. Kent Guisinger.  Treatment records from Dr. Guisinger, however, do not appear to have been associated with the claims file.  The Veteran has also reported that he was treated by Dr. Paul Gutheil for 25 years, and it is unclear if all of his available records from this doctor have been obtained.  All reasonable efforts to obtain relevant private medical records should be made.  

Finally, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular VA treatment for many of his claimed disabilities, and records of his VA care, dated since March 2011, have not been associated with the claims file.  Under the law, VA must obtain outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's service personnel records from the National Personnel Records Center and/or any other relevant source of personnel records, to include any evidence showing that he was assigned to any air base(s) in Thailand, that he served in any capacity with security personnel, or that he spent time near an air base perimeter.  Any evidence showing that he spent time in Vietnam or that he was otherwise exposed to herbicides should also be obtained.  If any requested records are not available, a negative reply is required.

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed disabilities from the VA Medical Center in Chillicothe, Ohio, dated since March 2011.  Any response received should be memorialized in the Veteran's claims folder.

3.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Guisinger, Dr. Purvis, and Dr. Gutheil.  

4.  Pursuant to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.q, determine whether the Veteran was exposed to herbicides during any active service in Thailand.  Documented evidence as to what steps were taken must be set forth in the claims file.

5.  Thereafter, schedule the Veteran for an appropriate VA examination(s) for his claimed type II diabetes mellitus, peripheral neuropathy, and hypertension.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe the Veteran's DMII, any found peripheral neuropathy disabilities of the arms and/or legs, and his hypertension disability.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed DMII, any currently diagnosed peripheral neuropathy of the upper and/or lower extremities, and/or his diagnosed hypertension had its clinical onset during active service or whether either of these disabilities is related to any in-service event, disease, or injury.  

The examiner should additionally determine whether it is at least as likely as not (50 percent or greater probability) that either any currently diagnosed peripheral neuropathy, and/or his diagnosed hypertension disability is proximately due to, the result of, or chronically aggravated (permanently made worse) by his DMII disability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

6.  Schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should diagnose and describe any current hearing loss and tinnitus disability.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's currently diagnosed hearing loss and/or tinnitus had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include conceded hazardous military noise exposure.  

In providing this report, the examiner should comment specifically on the effect, if any, of the Veteran's noted hazardous military noise exposure on the development of his hearing loss and any diagnosed tinnitus.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

7.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  Finally, readjudicate the Veteran's claims on appeal.  If any of his claims remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


